DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections under 35 USC 102/103
Applicant’s Argument: Applicant argues that the cited references to Chai fail to teach “a dedicated identifier used only when the first device is in a mode that permits sharing of resources.”
Examiner’s Response: Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. Chai teaches sending an identifier of the network node that is to provide resources in response to a request. Under broadest reasonable interpretation, Examiner considers this to be a “dedicated access gateway identifier” that identifies the gateway “as operating in a forwarding mode to share the network resources available for sharing” as claimed. First, the identifier in Chai identifies the gateway that is to share the resources, thus it identifies itself as being in a “forwarding mode” since it is indicating its ability to share. Second, the claim does not recite limitations about this identifier only being used in certain situations, “only when the first device is in a mode that permits sharing of resources” but, as it is implied in the remarks, a different identifier may be used if it is not in a forwarding mode. This is not encompassed in the scope of the claimed invention. Finally, a dedicated access gateway identifier is not a standard term, thus any identifier used to indicate shareable resources is considered to support the claimed identifier.
Regarding claim 16, Examiner has a applied a new secondary reference to support the new claim. Examiner notes that the identifier in Chai advertises shareable resources, but Chai does not further define the structure of the identifier. However, as in the newly cited reference, an access network device commonly advertises itself using an identifier in the format of a service set identifier, thus the identifier in Chai may be modified to be in this format and further indicate the resources it can share thus satisfying the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (“Chai”) (US 20160270034 A1) in view of Ahmadi (US 20130279376 A1) and Barta et al. (“Barta”) (US 20120329471 A1).

Regarding claim 11, Chai teaches:
A method of managing a sharing of network resources between at least two access gateways, each connected to a network infrastructure and arranged for providing network connectivity to respective user equipment [Figure 2-3 shows base stations e.g. base station C and second gateway base station A, in communication with users ¶0170], the method comprising having a first access gateway: assessing whether a portion of network resources are available for sharing with a second access gateway [Figure 2-3 shows base station using a resource and then releases a message, see ¶0328, and ¶0301-309 first access gateway sends this information including available resource in form of transfer information thus determining resources are available to share], where portion of network resources are available for sharing [¶0301, and ¶0266-267 transfer information generated includes wireless spectrum resource see ¶0270 TDD configuration, bandwidth, etc.]; generating a dedicated access gateway identifier univocally identifying the at least one first access gateway as operating in a forwarding mode to share the network resources available for sharing and comprising data regarding the network resources available for sharing [¶0266-270 teaches the transfer information sent by a first access gateway, ¶0300-309, and ¶397 further teach this, specifically ¶0300-309 teach the transfer information including the resource also includes the identifier of first device sending the message being a base station or access gateway considered a dedicated access gateway identifier as this is not further defined, the base station i.e. gateway indicating available resource thus indicating it is in a forwarding mode]; broadcasting the dedicated access gateway identifier [¶0267-268, ¶0300-304 broadcasted transfer message including identifier]; receiving a request for sharing network resources from the second access gateway [¶0302-306 resource request from second access point i.e. second gateway for resource included in transfer message], and providing the portion of network resources available for sharing to the second access gateway [¶0304-309 authorization message sent and resources provided / used at other access gateway, gateway considered in forwarding mode as it provides resources to other access gateway].
Chai teaches a gateway providing resources but does not teach requesting an entity about the available resources.
Ahmadi teaches and wherein generating the dedicated access gateway identifier comprises having the at least one first access gateway: requesting to an orchestrator network entity provided in the network infrastructure information regarding the network resources available for sharing [¶0080-81 eNodeB request resources at entity and receives information on available resources i.e. rejection that resources are not available, and then acknowledgment]; receiving said information regarding the network resources available for sharing from the orchestrator network entity [¶0080-81 acknowledge message of carriers to be assigned], and encoding said information regarding the network resources available for sharing in the dedicated access gateway identifier [¶0080-82 encoded in further message the resource information of the acknowledge message].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Chai the step of requesting information from an orchestrator as in Ahmadi. Chai teaches provisioning resources between access points but does not teach communicating with an orchestrator however it would have been obvious to teach a step of requesting resource information from an orchestrator regarding the resources and encoding the information as in Ahmadi who teaches this address the need for improved to provide spectral sharing and coordination capabilities ¶0010.
Chai-Ahmadi teaches requesting information but does not expressly teach the information is biased by age however Barta teaches an orchestrator with information, the information being based on a weighted combination of information regarding operation of the at least two access gateways, newer information regarding operation of the at least two access gateways being weighted higher than information regarding operation of the at least two access gateways that is older than the newer information regarding operation of the at least two access gateways [¶0041-48, information at an orchestrator may include gateway operation information for cells 103 and newer information is biased compared to older information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanki to bias toward newer information in processing a rule. Palanki teaches collecting information at gateway devices which may include an orchestrator device but does not teach prioritizing newer information. It would have been obvious to modify Palanki to bias newer information to allow for historical data to be used if no other data is available in a way that more valid data is relied upon ¶0048

Regarding claim 12, Chai teaches: 
A method of managing a sharing of network resources between at least two access gateways, each arranged for providing network connectivity to respective user equipment [Figure 2-3 shows base stations e.g. base station C and second gateway base station A, in communication with users ¶0170], the method comprising having a first access gateway: assessing whether additional network resources are required for providing network connectivity to respective user equipment [¶0267-268, ¶0300-309 Figure 2-3, and ¶397, a second base station determines it requires additional resources]; where additional network resources are required: receiving at least one dedicated access gateway identifier univocally identifying a respective second access gateway as operating in a forwarding mode to share the network resources available for sharing [Figure 2-3, ¶0267-268, ¶0300-309, and ¶397, sharing base station i.e. first base station broadcasts transfer information including resource for sharing and identifier of sending access gateway considered dedicated identifier as this is not further defined, and see ¶0300-304 and ¶0270 which indicates examples of resource information meaning the sending gateway has available resources for sharing and thus is in a forwarding mode]; acquiring data regarding the network resources available for sharing by the second access gateway [¶0267-268, ¶0300-309, and ¶397, broadcast transfer information including resource for sharing, and see ¶0300-306, obtain resources to-be-transferred]; selecting the second access gateway as provider of the additional network resources based on the data regarding the network resources available for sharing thereof, and connecting to the second access gateway for receiving network resources available for sharing [¶0304-309 authorization message sent and resources provided / used at other access gateway thus the providing gateway in a forwarding mode as it shares resources, gateway considered in forwarding mode as it provides resources to other access gateway]. [¶0267-268, ¶0300-309, and ¶397, second access gateway receives broadcast transfer information including resource for sharing, and requests to use broadcasted resources considered connecting], and wherein acquiring data regarding the network resources available for sharing by the second access gateway comprises one between: decoding the data regarding the network resources available for sharing received from the access gateway identifier of the second access gateway [[¶0267-268, ¶0300-316, and ¶397, broadcast transfer information including resource for sharing, and see ¶0300-306 receive authorized message with resource information and using the resources considered decoding the data], and requesting the data regarding the network resources available for sharing by the second access gateway to an orchestrator network entity provided in the network infrastructure and receiving said data regarding the network resources available for sharing by the second access gateway from the orchestrator network entity [Examiner notes this limitation does not require support as the claim recites this step as an alternative and thus has no patentable weight, where applicant recites “one between” thus this limitation is an alternative].
Chai teaches access gateways but does not expressly teach connected to a network infrastructure however Ahmadi teaches each gateway connected to a network infrastructure [¶0070 500a SME managing eNB gateways considered infrastructure]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Chai the step of requesting information from an orchestrator as in Ahmadi. Chai teaches provisioning resources between access points but does not teach communicating with an infrastructure however it would have been obvious to teach a step of connecting to an infrastructure entity as in Ahmadi who teaches this address the need for improved to provide spectral sharing and coordination capabilities ¶0010.
Chai-Ahmadi teaches requesting information but does not expressly teach the information is biased by age however Barta teaches information, the information being based on a weighted combination of information regarding operation of the at least two access gateways, newer information regarding operation of the at least two access gateways being weighted higher than information regarding operation of the at least two access gateways that is older than the newer information regarding operation of the at least two access gateways [¶0041-48, information at an orchestrator may include gateway operation information for cells 103 and newer information is biased compared to older information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanki to bias toward newer information in processing a rule. Palanki teaches collecting information at gateway devices which may include an orchestrator device but does not teach prioritizing newer information. It would have been obvious to modify Palanki to bias newer information to allow for historical data to be used if no other data is available in a way that more valid data is relied upon ¶0048.

Regarding claim 14, Chai-Ahmadi-Barta teaches:
The method of claim 11, wherein assessing whether a portion of network resources are available for sharing with a second access gateway comprises: 
identifying usage patterns of the at least two access gateways [Chai ¶0301-308, first base station determines transfer resource information with resources it can transfer based on usage patterns i.e. resources that it does not need as these resources are idle ¶0226, ¶0237, and other base station i.e. second gateway sends requirement information ¶0182 indicates currently required resources considered usage pattern of second gateway, considered usage pattern as it indicates quantity of terminals to be served considered a usage pattern];
wherein the usage patterns allow definition of an availability of network resources as a function of time [Chai ¶0301-308, transferable resource information and requirements resource information determined from usage patterns as above, ¶0226, ¶0237 and ¶0182, these allowing for definition of availability of network resources a function of time see ¶0188, ¶0196-197 resources related to time resource].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (“Chai”) (US 20160270034 A1) in view of Ahmadi (US 20130279376 A1) and Barta et al. (“Barta”) (US 20120329471 A1) and Robinson US 20010054001 A1

Regarding claim 13, Chai-Ahmadi-Barta teaches:
The method of Claim 11, wherein the weighting the information regarding the operation of the at least two access gateways is performed [Barta ¶0041-48 see rationale for combination as in claim 1].
Chai-Ahmadi -Barta teaches information processed based on weights but does not indicate how weights are determined however Robinson teaches biasing information using weights based on an exponential distribution [¶0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chai-Ahmadi in view of Barta such that the weights are based on exponential distribution. Chai-Ahmadi-Barta uses weights but does not teach the method of determining weights however it would have been a simple substitution of parts according to known techniques in processing information to substitute the unspecified method of Barta with that of Robinson in which weights are determined using exponential distribution without altering the intended outcome of the invention as Robinson gives this method as an example to determine weights commensurate with the half life for data ¶0035.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (“Chai”) (US 20160270034 A1) in view of Ahmadi (US 20130279376 A1) and Barta et al. (“Barta”) (US 20120329471 A1) and Karimli et al. (“Karimli”) (US 20170034832 A1).

Regarding claim 16, Chai-Ahmadi-Barta teaches:
The method according to Claim 11, wherein the dedicated access gateway identifier is a dedicated forwarding identifier identifying a respective second access gateway as operating in a forwarding mode to share the network resources available for sharing [[¶0266-270 teaches the transfer information sent by a first access gateway, ¶0300-309, and ¶397 further teach this, specifically ¶0300-309 teach the transfer information including the resource also includes the identifier of first device sending the message being a base station or access gateway considered a dedicated access gateway identifier as this is not further defined, the base station i.e. gateway indicating available resource thus indicating it is in a forwarding mode]].
Chai teaches an identifier specifying forwarding service but does not specify it includes an identifier in the form of a service set identifier.
Karimli however teaches that identifying information broadcast by network nodes and received by other network nodes include dedicated access gateway identifier wherein the dedicated access gateway identifier is a service set identifier [¶0021-22, services implemented by other network nodes identified by SSID, “The access point may identify neighboring nodes associated with the particular service provider based on an identifier (e.g., service set identifier (SSID) or other identifier) being broadcast by the neighboring nodes that uniquely identifies the particular service provider” wherein access point includes different types of networks see ¶0010, ¶0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chai such that the identifier is the forwarding service set identifier. Chai teaches an identifier identifying a gateway as providing available resources thus being a dedicated forwarding identifier, but it is not expressly including a service set identifier as part of the identifier, however it would have been obvious to modify Chai to specify identifiers as claimed, which is interpreted by Examiner to be an identifier that at least includes in part an SSID indicator, as in Karimli who clearly shows that access points or gateways may broadcast identifiers in the form of SSID in order that network devices may identify services and channels and the network nodes implementing these services ¶0022. It would have been an obvious combination of prior art techniques to combine the SSID with the identifier in Chai so it part of the identifier as SSID broadcast is a known technique for identifying network nodes to other network nodes and the claim does not further specify the structure of the identifier thus it may be a combination of the identifier in Chai and Karimli. 

Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478